Citation Nr: 9933960	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
February 1995.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in August 1996, 
and the veteran appealed.  A hearing was held at the RO in 
July 1997.  


FINDING OF FACT

There is plausible evidence of record of current heart 
disease and of a nexus between such and service.


CONCLUSION OF LAW

The claim for service connection for heart disease is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran was worked up in service in January 1995 after 
complaining of chest pain.  It was noted that she had been 
followed in the internal medicine clinic for mitral valve 
prolapse, and that she had run out of Cardizem before 
presenting with chest pain complaints.  Clinically, the 
veteran had a II/VI systolic ejection murmur.  A history of a 
possible arrhythmia was reported.  It was reported that an 
echocardiogram done eight months beforehand had revealed 
tricuspid regurgitation with right atrial enlargement.  The 
plan was to have a 24-hour Holter monitor to rule out 
arrhythmia, as well as a repeat echocardiogram, and then to 
schedule the veteran for a stress test to rule out 
arteriosclerotic coronary artery disease.  It appears that 
the veteran's service medical records are incomplete, because 
results of the scheduled testing are not reported.

The veteran filed a claim of entitlement to service 
connection for mitral valve prolapse in May 1995.

On VA evaluation in late February 1996, it was reported that 
the veteran was on Cardizem for mitral valve prolapse.  A May 
1996 VA electrocardiogram was abnormal in that there was a T-
wave abnormality.  The electrocardiogram was suggestive of 
anterior ischemia.  The VA examination for which the 
electrocardiogram was conducted diagnosed mitral valve 
prolapse, not found on this examination, and abnormal 
electrocardiogram.  

A July 1996 VA echocardiogram report indicates that mild 
aortic valve sclerosis was found.  No mitral valve prolapse 
or significant valvular abnormality was found.  

An April 1997 VA electrocardiogram revealed a first degree A-
V block and nonspecific ST and T Wave abnormalities, and it 
was considered to be abnormal.  

VA treated the veteran for complaints of a choking sensation 
in June 1997.  She stated that she had had syncope previously 
at home, and that similar symptoms had gone on for years, 
with her being told they were due to mitral valve prolapse or 
arteriosclerosis.  She was examined and her cardiac history 
was reviewed, and thereafter, it was stated that her symptoms 
were of unclear etiology, with the possibility of 
gastroesophageal reflux disease being present.  

As of VA treatment in October 1997, the veteran was still on 
Cardizem.  She was referred to cardiology for evaluation.  No 
cardiology records or other VA medical records post-dating 
October 1997 are contained in the claims folder.


Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1999).

In order for a claim to be well grounded, that is, plausible, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (medical and some lay evidence); and of 
a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Analysis

In this case, there is some evidence of heart disease during 
service in that the veteran was apparently followed for 
mitral valve prolapse.  After service, although there are 
conflicting diagnoses, there is evidence of possible heart 
disease.  These also appears to be continuity of 
symptomatology after service.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488 (1997).

In light of the above analysis, the Board concludes that all 
three elements of Caluza have arguably been satisfied and 
that the veteran's claim accordingly is well grounded.  There 
is plausible medical evidence of current heart disability and 
of a nexus between it and service, as reflected by the 
diagnoses of record and treatment with Cardizem in and since 
service.

For reasons to be discussed below, the Board will remand this 
case to the RO for further development of the evidence.  See 
38 C.F.R. § 19.9 (1999).


ORDER

Evidence of a well-grounded claim has been submitted.  To 
that extent only, the appeal is granted.


REMAND

Based upon a review of the medical evidence of record, it is 
not clear whether or not, in fact, the veteran has a current 
heart disability, and if so, what it is and when it had its 
onset.

Furthermore, the record suggests that there may be additional 
service and VA medical records which bear on one or more of 
these matters.  As noted above, in January 1995, during 
service, the veteran was referred for further diagnostic 
testing.  Reports of such testing have not been located.   
Similarly, on VA evaluation in October 1997, the veteran was 
referred to cardiology for evaluation.  No cardiology records 
or other VA medical records post-dating October 1997 are 
contained in the claims folder.

As such, VA has two obligations at this point.  One is to 
obtain a VA examination to help determine whether or not the 
veteran has a heart disability, and if so, what it is and 
whether it is related to service.  The second obligation is 
to obtain additional records of treatment.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should make a reasonable 
effort to identify and locate any 
additional service medical records not 
currently associated with the veteran's 
claims folder.  Any such records 
obtained should be made part of the 
veteran's claims folder.

2.  The RO should obtain and incorporate 
into the claims folder any additional 
medical records of treatment which the 
veteran received since October 1997.  

3.  A VA cardiology examination should 
be conducted.  The examining physician 
should review the veteran's claims 
folder, which should be made available 
to the physician prior to the 
examination, and examine the veteran.  
The examining physician should determine 
whether or not the veteran has a current 
heart disorder.  To that end, any 
appropriate diagnostic studies should be 
performed.  If a heart disorder is 
diagnosed, the examining physician 
should render an opinion as to whether 
or not the currently diagnosed disorder 
is related to any finding during 
service.  If any heart disorder 
diagnosed is congenital or developmental 
in origin, the examining physician 
should so state.  The report of the 
examination should be associated with 
the veteran's claims folder.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for heart disease.  
Its determination should be an on the 
merits determination, because the Board 
has found the claim to be well grounded.

If the benefit requested on appeal is not granted, the RO 
should issue a Supplemental Statement of the Case.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  The Board is aware that the RO made efforts in November 1995 to obtain the veteran's service medical 
records.  It appears that the RO contacted the veteran's reserve unit.  

